Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 04/29/2022. Claims 1-26 are currently pending.
Priority
	Current application, US Application No. 27299918, is filed on 03/12/2019.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Remarks/Arguments
	Regarding remarks on the objections to the specification, the amendment of par. 0038 and 0041 are accepted. The argument regarding par. 0026 is persuasive. Therefore, the objections are withdrawn.
	Regarding remarks on the objections to the claims, the argument accompanied with the explanation is persuasive. Therefore, the objections are withdrawn.
	Regarding arguments on the rejections under 35 U.S.C. § 102 and 103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.
	Regarding request for interview if the current application is allowed, an interview offer has been postponed until the applicant comes up with a reasonable amendment for further consideration after reviewing the current office action because present status of current application is not in a form that can be made allowable through an interview.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for removing intermodal distortion, comprising: (1.A)
Receiving, by a vibration sensor system, a plurality of distorted backscattered Rayleigh signals from a plurality of modes of an optical fiber optically coupled to the vibration system, (1.B.1)
wherein the plurality of distorted backscattered Rayleigh signals are distorted by an intermodal coupling among the plurality of modes; (1.B.2)
receiving, by a vibration sensor system, a collection of intermodal distortion parameters that are descriptive of intermodal distortion effects of the intermodal coupling; (1.C) and determining, by the vibration sensor system, an undistorted backscattered Rayleigh signal based on the plurality of distorted backscattered Rayleigh signals and the collection of intermodal distortion parameters (1.D)”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.B.2) and (1.C) are treated by the Examiner as belonging to Mental Process grouping because the limitations are a fact statement and they are treated as an observation. The highlighted limitation (1.D) is treated by the Examiner as belonging to Mathematical Concept grouping because it involves mathematical calculation and equation as shown in dependent claim 9.

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method for removing intermodal distortion”, “receiving, by a vibration system, a plurality of distorted backscattered Rayleigh signals from a plurality of modes of an optical fiber optically coupled to the vibration system” and “receiving, by a vibration system, a collection of distortion parameters”;
In Claim 2: “providing the determined at least one of the vibration location, the vibration frequency, and the vibration amplitude”;
In Claim 3: “transmitting a plurality of training symbols as a plurality of optical pulses through the optical fiber”;
In Claim 11: “A non-transitory computer storage medium encoded with a computer program, the computer program comprising instructions that when executed by data processing apparatus cause a data processing apparatus to perform operations”; 
	As per claim 1, the additional element in the preamble “A method for removing intermodal distortion” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use. The limitations/steps “receiving, by a vibration system, a plurality of distorted backscattered Rayleigh signals from a plurality of modes of an optical fiber coupled to the vibration system” and “receiving, by a vibration system, a collection of distortion parameters” represent data collection step and only adds insignificant extra solution activity to the judicial exception. The limitation “vibration sensor system” and “an optical fiber coupled to the vibration system” are not particular in the art.
As per claim 2, the limitations/step “providing the determined at least one of the vibration location, the vibration frequency, and the vibration amplitude” represents the data output/result step and it only adds insignificant extra solution activity to the judicial exception.
As per claim 3, the limitations/step “transmitting a plurality of training symbols as a plurality of optical pulses through the optical fiber” represents a basic operation of fiber sensing process and only adds insignificant extra solution activity to the judicial exception.
As per claim 11, the additional element in the preamble “A non-transitory computer storage medium encoded with a computer program, the computer program comprising instructions that when executed by data processing apparatus cause a data processing apparatus to perform operations” is not qualified for a meaningful limitation and it represents use of general computer resource and it is not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Yu, Bao and Weem, etc. in the list of prior art of record cited below)
	Claims 1-20, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (G. Yu and et al, “Borehole seismic survey using multimode optical fibers in a hybrid wireline", Measurement, vol. 125, 1 September 2018 (2018-09-01), pages 694-703), hereinafter ‘Yu’ in view of Bao (X. Bao and L. Chen, “Recent Progress in Distributed Fiber Optic Sensors”, Sensors 2012, 12, 8601-8639; doi:10.3390/s120708601), hereinafter ‘Bao’ and Weem (J.P. Weem and et al, “Electronic dispersion compensation for 10 Gigabit communication links over FDDI legacy multimode fiber”, OFC/NFOEC Technical Digest. Optical Fiber Communication Conference, 2005), hereinafter ‘Weem’.
As per claim 1, Yu discloses
	A method for removing distortion, comprising: (algorithm and procedure … to remove the strong coherent cable slapping and ringing noise [pg. 701-702], multi-mode fibers [title, pg. 700], implying intermodal distortion)
	receiving a plurality of distorted backscattered Rayleigh signals from a plurality of modes of an optical fiber, wherein the plurality of distorted backscattered Rayleigh signals are distorted by an intermodal coupling among the plurality of modes; (fiber DAS systems measure the phase change of Rayleigh backscattered light in fiber to record the acoustical wave [pg. 697])
	receiving a collection of distortion parameters that are descriptive of distortion effects of the intermodal coupling; (for noise analysis,  we can obtain five parameters about the cable slapping and ringing noise [pg. 697 top right])
	and determining an undistorted backscattered Rayleigh signal based on the plurality of distorted backscattered Rayleigh signals and the collection of distortion parameters. (noise reduction, raw wavefield, cable slapping and ringing noise wavefield, noise removed DAS … wevefield [pg. 702])

However, Yu is not explicit on removing intermodal distortion and is silent regarding use of a vibration sensor system with respect to receiving the distorted signals, receiving intermodal distortion parameters and determining an undistorted signals based on the received distorted signals and intermodal distortion parameters.

Bao discloses intermodal distortion (intermodal dispersion [pg. 8614 line 28-33], fiber intermodal dispersion in MM fiber has limited spatial resolution as well as sensing length, as MMF has higher attenuation, Currently available commercial systems of Raman OTDR provide resolutions of 5 m for distances up to 30 km. Measurement times are on the order of minutes, The best spatial resolution is achieved with a multi-photon counting technique to give resolutions of a few to tens of centimeters [21,30] over a few meters of sensing length [pg. 8614 line 4 from the bottom – pg. 8615 line 8], implying removal of intermodal dispersion), 
	use of vibration sensing in fibers (Rayleigh … scatterings in fibers, vibration, sensor with … spatial resolution and high precision … measurement of … vibration [abs], vibration … measurement using coherent detection of … OTDR [pg. 8602 line 6-2 from the bottom], a summary of distributed vibration measurement and a performance chart of distributed sensors [pg. 8603 line 9-13], vibration sensors [pg. 8606 line 3-1 from the bottom]), 
	receiving a plurality of distorted backscattered Rayleigh signals from a plurality of modes of an optical fiber optically coupled to the vibration sensor system (distributed optical sensor is expected to reveal … vibration information from any point along an optical fiber through light scattering [pg. 8602 line 10-20], OTDR trace, vibration sensors [pg. 8606 line 3-1 from the bottom]), and collecting distortion parameters (distortions of optical signal [pg. 8627 line 9-16]) and 
	determining an undistorted signals (Polarization-mode dispersion ‘PMD’, provide guideline on design and manufacturing low PMD fibers to enable high speed communication systems [pg. 8602 line 17-13], recover the external change, spectrum recovery [pg. 8621 line 18 – 28], recovered spatial resolution [pg. 8624 line 9 – 15], signal recovery process [pg. 8626 line 17 – pg. 8627 line 5], recover grating beam [pg. 8630 line 7 – 15]).

Weem discloses compensation of modal dispersion in multimode fiber (compensate for ISI caused by modal dispersion in highly band-limited multimode fiber links [abs], EDC architectures for correcting model dispersion use a … a Decision Feedback equalizer ‘DFE’, a DFE filters can recover a … distorted signal, adaptive algorithm [pg. 1 line 6 from the bottom – pg. 2 line 5, Fig. 1, weights], showing distortion signals, weights, i.e. distortion parameters and recovered signal, i.e. undistorted signal)

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Yu in view of Bao and Weem to explicitly disclose removal of intermodal distortion and shows use of a vibration sensor system when receiving the distorted signals, receiving intermodal distortion parameters and determining an undistorted signals based on the received distorted signals and intermodal distortion parameters

for a provision of a fiber based distributed acoustic system with high fidelity.

As per claim 11, Yu discloses 
	A non-transitory computer storage medium encoded with a computer program, the computer program comprising instructions that when executed by data processing apparatus cause a data processing apparatus to perform operations comprising: (DAS … VSP data analysis and processing, algorithm [pg. 701], implying use of general computer resources)
	Yu in view of Bao and Weem disclose the remaining limitation of the claim as shown in claim 1 above.

As per claims 2 and 12, Yu, Bao and Weem disclose claims 1 and 11 set forth above.
Yu further discloses 
	determining at least one transformed Rayleigh signal by removing distortion caused by intermodal coupling from at least one of the distorted backscattered Rayleigh signals, based on the distorted backscattered Rayleigh signals and the collection of distortion parameters, wherein the plurality of distorted backscattered Rayleigh signals are backscattered by a vibration of the optical fiber at a vibration frequency and a vibration amplitude at a vibration location along the optical fiber; (noise removed … wavefield ‘Sres’ [pg. 702])
	determining, based on the transformed Rayleigh signal, at least one of the vibration location, the vibration frequency, and the vibration amplitude;
	and providing the determined at least one of the vibration location, the vibration frequency, and the vibration amplitude (nature of this measurement means that the DA is able to measure and report the amplitude, frequency and phase of incident energy including that associated with seismic surveying [pg. 695])

Bao and Weem disclose removing intermodal distortion and the collection of intermodal distortion parameters as shown in the base claims.

As per claim 21, Yu discloses 
	A vibration sensor system comprising: (intelligent distributed acoustic sensor, acoustic signal … induces dynamic strain changes along the cable [pg. 695 left column])
	a light pulse generator configured to provide a plurality of optical pulses; (sensor … system measures the acoustic field along the fiber by sending a laser pulse into it [pg. 695 left col])
	a few mode optical fiber having a predetermined length and configured to guide the optical pulses; (two multimode … fibers … part of a commercially available 5000m hybrid optical-electric wireline cable [pg. 700 right column])
	a sensor configured to determine a location and frequency of a vibration of the optical fiber at a location along the optical fiber, (ray tracing, the location and travel time of reflect point is calculated, coordinate calculating [pg. 702 right col], measured by DAS … strain rate [pg. 701 left col])
	based on a collection of distortion parameters representative of distortion of backscattered Rayleigh signals caused by intermodal coupling within the few mode optical fiber. (obtain five parameters about the cable slapping and ringing noise [pg. 697 top right], noise reduction, raw wavefield, cable slapping and ringing noise wavefield, noise removed DAS … wevefield [pg. 702])

Yu in view of Bao and Weem disclose the intermodal distortion parameters representative of intermodal distortion as explained in claim 1 above.

As per claim 23, Yu, Bao and Weem disclose claim 21 set forth above.
	Yu already discloses the limitations as shown in claim 11 above.

	Claims 3-4, 13-14 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Bao and Weem in view of Choa (US 20010036334 A1), hereinafter ‘Choa’.
As per claims 3, 13 and 24, Yu, Bao and Weem disclose claims 1, 11 and 23 set forth above.
The set forth combined prior art discloses intermodal distortion parameters, but is silent regarding training and operation mode to configure fiber based acoustic system. 

Choa discloses the above recited limitations (training, adaptive mode [0046-0052]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Choa to configure fiber based distributed acoustic system to a system with high fidelity.

As per claims 4, 14 and 25, Yu, Bao and Weem disclose claims 1, 11 and 23 set forth above.
The set forth combined prior art discloses intermodal distortion parameters, but 
regarding process of providing the distortion parameter update/adjustment.

Choa discloses the distortion parameter update/adjustment ([0043-0045]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined in view of Choa to adjust intermodal distortion parameter and provide fiber based distributed acoustic system featured with high fidelity.

 	Claims 5-8, 10, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Bao and Weem in view of Galtarossa (US 20180136036 A1), hereinafter ‘Galta’.
As per claims 5 and 15, Yu, Bao and Weem disclose claims 1 and 11 set forth above.
YU is silent regarding use of mode multiplexers.
Mode multiplexers are a standard feature in the field of optical fibers and Galta also discloses them (spatial multiplexers with multimode input and at least two mono outputs [claim 17 and 18]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Galta to use mode multiplexers as claimed for the fiber based distributed acoustic system featured with high fidelity.

As per claims 6 and 16, Yu, Bao, Weem and Galta disclose claims 5 and 15 set forth above.

Comparing two different modes to determine a difference, i.e. a distortion or a coupling, is a standard step in optical signal analysis. (See Shibahara (US 20180375607 A1) and Gopinath (US 20210372927 A1) for mode coupling, Effenberger (US 20150280826 A1) and Depeursinge (US 20080231857 A1) for intermodal interference in multimode fiber)

As per claims 7 and 17, Yu, Bao, Weem and Galta disclose claims 5 and 15 set forth above.
Comparing two signals to determine a difference between them is a standard step in ever signal analysis procedure.

As per claims 8 and 18, Yu, Bao, Weem and Galta disclose claims 5 and 15 set forth above.
A Fourier transform is a standard tool in vibration signal analysis.

As per claims 10 and 20, Yu, Bao and Weem  disclose claims 1 and 11 set forth above.
Although Yu discloses use of single mode fiber and multi-mode fiber [pg. 697 left col and pg. 700 right col, respectively]), Yu does not explicitly recite a few mode fiber.

Galta discloses use of few mode fibers ([0089, Fig. 5]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Yu in view of Jaynes and Galta to use a few mode fiber for the fiber based distributed acoustic system featured with high fidelity.

	Claims 9, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Bao and Weem in view of Jaynes (US 20050047779 A1), hereinafter ‘Jaynes’ and Paech (US 20150177300 A1), hereinafter ‘Paech’.
As per claims 9, 19 and 26, Yu discloses claims 1, 11 and 23 set forth above.
Yu silent regarding the claim describing a restoration of distortion free optical signal from the received signals with distortion by applying matrix operator.

Jaynes disclose an adjustable inverse distortion operator which subjects an optical signal transferred via an optical cable to a transfer function that is complementary to a distortion-introducing characteristic of said optical cable ([claim 19]).

Paech discloses the relationship between measured signals and the error free signals using a matrix notation ([0007, eq. 1 and 2]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Jaynes and Paech to describing a restoration of distortion free optical signal from the received signals with intermodal distortion by applying matrix operator for the fiber based distributed acoustic system featured with high fidelity.

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over 
Yu, Bao and Weem.
As per claim 22, Yu, Bao and Weem disclose claim 21 set forth above.
Although Yu is not explicit on the limitations/elements regarding amplifiers, modulators and optical circulators, the elements are standard components of DAS system.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Yu to recite the elements to explain a fiber based distributed acoustic system featured with high fidelity.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Bhoja (S. Bhoja and et al, ” An Overview of Electronic Dispersion Compensation Techniques for 10-Gbit/s over FDDI Grade MMF”, IEEE 802.3 Interim Meeting Vancouver, BC, Canada, January 2004) discloses EDC (Electronic Dispersion Compensation) technique as part of IEEE standard activities.
	Zhu (CN 103913186 A) discloses optical fiber sensing Rayleigh scattering.
	Wang (Y. Wang and et al, “Real-Time Distributed Vibration Monitoring
System Using Φ-OTDR”, IEEE Sensors Journal, Vol. 17, No. 5, March 1, 2017) discloses analysis on a distributed optical fiber sensor based on phase-sensitive optical time domain reflectometry for real-time vibration monitoring with different signal processing methods with comments on signal-to-noise ratio (SNR). 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/	Primary Examiner, Art Unit 2865